 

Exhibit 10.7

 

GUARANTY OF COMPLETION AND NON-RECOURSE CARVE-OUTS

 

THIS GUARANTY OF COMPLETION AND NON-RECOURSE CARVE-OUTS (as the same may be
amended, supplemented or otherwise modified from time to time, this "Guaranty")
is made as of January 15, 2015 by LIFE CARE COMPANIES LLC, an Iowa limited
liability company ("Guarantor") for the benefit of SENTIO GEORGETOWN, LLC, a
Delaware limited liability company (“Lender A”) and SENTIO GEORGETOWN TRS, LLC,
a Delaware limited liability company (“Lender B”).

 

WITNESSETH:

 

WHEREAS, pursuant to that certain Construction Loan Agreement dated as of the
date hereof among WESTMINSTER – LCS GEORGETOWN LLC, an Iowa limited liability
company ("Borrower"), Lender A, and Lender B (together with all renewals,
amendments, modifications, increases and extensions thereof, the "Loan
Agreement"), Lender A has agreed to make a construction loan to Borrower in the
maximum principal amount of $40,912,000.00 (“Loan A”), and Lender B has agreed
to make a construction loan to Borrower in the maximum principal amount of
$1,000,000.00 (“Loan B”). Loan A is evidenced by that certain Promissory Note A
dated as of even date herewith in the principal amount of Loan A. Loan B is
evidenced by that certain Promissory Note B dated as of even date herewith in
the principal amount of Loan B. Lender A and Lender B are referred to herein,
individually and collectively as the context may require, as “Lender”. Loan A
and Loan B are referred to herein, individually and collectively as the context
may require, as the “Loan”. Promissory Note A and Promissory Note B are referred
to herein, individually and collectively as the context may require, together
with all renewals, amendments, modifications, increases and extensions thereof,
as the “Note”.

 

WHEREAS, the Loan is secured by that certain Deed of Trust, Assignment of Leases
and Rents, Security Instrument and Fixture Filing, by Borrower for the benefit
of Lender dated as of even date herewith (together with all renewals,
modifications, increases and extensions thereof, the "Security Instrument"),
which grants Lender a first priority security interest in the real property
described on Exhibit A attached thereto (the "Property"). The Loan Agreement,
Note, Security Instrument, and each of the other documents evidencing or
securing the Loan are hereinafter referred to collectively as the "Loan
Documents."

 

WHEREAS, Lender is not willing to make the Loan, or otherwise extend credit, to
Borrower unless Guarantor unconditionally guarantees payment and performance to
Lender of the Guaranteed Obligations (as herein defined).

 

WHEREAS, Guarantor is the owner of direct or indirect interests or has a
financial interest in Borrower, and Guarantor will directly benefit from
Lender's making the Loan to Borrower.

 

NOW, THEREFORE, as an inducement to Lender to make the Loan to Borrower and to
extend such additional credit as Lender may from time to time agree to extend
under the Loan Documents, and for other good and valuable consideration, the
receipt and legal sufficiency of which are hereby acknowledged, Guarantor does
hereby agree as follows:

 

 

 

 

ARTICLE 1

 

DEFINED TERMS

 

Section 1.1           Defined Terms. As used herein, the following terms have
the following meanings:

 

(a)          “Guaranteed Carveout Obligations” means the obligations or
liabilities of Borrower or Guarantor to Lender for any Losses incurred by Lender
arising out of or in connection with the following:

 

(i)          fraud or any intentional material written misrepresentation by
Borrower or Guarantor made in the Loan Documents or in connection with the
application for the Loan;

 

(ii)         material physical waste committed on the Property through any
intentional act of Borrower, or the removal by Borrower of any portion of the
Property in violation of the terms of the Loan Documents whenever an Event of
Default exists;

 

(iii)        subject to any right to contest such matters, as provided in the
Loan Documents, failure to pay any valid property taxes or liens, which would be
superior to the lien or security title of the Security Instrument or the other
Loan Documents, to the extent funds for payment of the amount claimed by any
such lien claimant are available for advance under the Loan or from Operating
Cash Flow;

 

(iv)        all reasonable third party legal costs and expenses (including
attorneys’ fees) reasonably incurred by Lender in connection with litigation or
other legal proceedings involving the collection or enforcement of this Guaranty
or arising in connection with the Loan after the occurrence and during the
continuance of an Event of Default, or reasonably incurred in connection with
the enforcement or realization by Lender of its lien on the Property if Borrower
or Guarantor in bad faith contests or interferes with any such action taken by
Lender;

 

(v)         a default by Borrower of any covenant contained in that certain
Environmental Indemnity Agreement dated as of the date of the Loan Agreement
given by Borrower and Guarantor to Lender; provided, however, that such default
shall not be a Guaranteed Carveout Obligation if such default is fully cured on
or before the expiration of the Cure Period (as defined below). As used in this
Section 1.1(a)(v), the term “Cure Period” means a ninety (90) day period
commencing on Lender’s written notice to Guarantor of the default; provided,
however, if (i) the subject default is, by its nature, not readily susceptible
to cure within ninety (90) days, and (ii) Guarantor or Borrower commences that
cure process within the initial ninety (90) day period and diligently pursues it
to completion within one hundred eighty (180) days of the initial default, then
that default shall not constitute a Guaranteed Carveout Obligation;

 

- 2 -

 

 

(vi)        the misapplication or conversion by Borrower of (A) any insurance
proceeds paid by reason of any loss, damage or destruction to the Property,
(B) any awards or other amounts received in connection with the condemnation of
all or a portion of the Property, or (C) any rents, income, or cash flow of the
Property while an Event of Default exists;

 

(vii)       any security deposits or other refundable deposits collected with
respect to the Property which are not delivered to Lender upon a sale or
foreclosure of the Property or other action in lieu thereof, except to the
extent any such security deposits were applied in accordance with the terms and
conditions of any of the applicable leases or residency agreements prior to the
occurrence of the Event of Default that gave rise to such sale or foreclosure or
other action in lieu thereof or used by Borrower to pay bona fide Operating
Expenses of the Property;

 

(viii)      Borrower’s failure to maintain any one or more of the insurance
policies required under the Loan Documents to the extent funds for payment for
the premiums due for such policies are available for advance under the Loan or
from Operating Cash Flow; or

 

(ix)         Borrower’s breach of any of the following covenants of the Loan
Agreement: Section 8.1 (Single Purpose Entity), or Section 8.11 (Compliance).

 

(x)          Borrower’s breach of any of the covenants in Section 7.2 of the
Loan Agreement, but only if Borrower had actual knowledge of such breach on or
before the date that Lender acquires the Property by foreclosure or deed-in-lieu
thereof.

 

(xi)         Any federal, state, or local Governmental Authority revokes or
suspends any license or permit required by applicable law in order to operate
the Property as an independent living, assisted living, and memory care senior
housing community and such revocation or suspension is still in effect as of the
date that Lender acquires the Property by foreclosure or deed-in-lieu thereof.

 

(b)        “Guaranteed Obligations” means, collectively, the Guaranteed Carveout
Obligations, the Guaranteed Performance Obligations, and the Guaranteed
Springing Obligations.

 

(c)         “Guaranteed Performance Obligations” means:

 

(i)          the prompt and complete payment and performance of the obligations
of Borrower to construct and complete the construction of the Project
substantially in accordance with Applicable Laws, the Plans, and the Approved
Budget, on or before the Construction Completion Date, subject to delays from
Force Majeure Events, free and clear of all liens (other than those contemplated
by the Loan Documents); and

 

- 3 -

 

 

(ii)         the obligation to keep the Loan in balance, as described in
Section 4.4 of the Loan Agreement.

 

(d)       “Guaranteed Springing Obligations” means the entire Debt, but only
from and after the occurrence of one or more of the events described in Section
2.4 hereof.

 

(e)        “Losses” means any and all actual third party claims, suits,
liabilities (including, without limitation, strict liabilities), actions,
proceedings, obligations, debts, demands, causes of action, damages (excluding
consequential, special, indirect or incidental damages), actual out-of-pocket
losses, fines, penalties, charges, fees, actual out-of-pocket costs and expenses
(including without limitation reasonable third party attorneys’ fees and
expenses), judgments, awards and amounts paid in settlement of whatever kind or
nature (including but not limited to reasonable third attorneys’ fees and other
third party costs of defense); provided, however, the term “Losses” shall not
include any special or punitive damages.

 

Section 1.2         Loan Agreement. Any capitalized term used in this Guaranty
and not otherwise defined herein shall have the meaning ascribed to such term in
the Loan Agreement.

 

ARTICLE 2

guarantees

 

Section 2.1        Conditional Guaranty and Exculpation. Guarantor hereby
irrevocably and unconditionally guarantees to Lender and its successors and
assigns the payment in full of the Debt and all amounts due and payable to
Lender A and Lender B under the Loan Documents (including the Participation
Amount if applicable). However, except as set forth in Sections 2.2, 2.3, and
2.4, Guarantor shall have no personal liability for the Debt or the obligations
under the Loan Documents, and Lender’s recourse for collection of the Debt and
enforcement of the obligations under the Loan Documents shall be limited to
Borrower and the collateral for the Loan. The limitation on Guarantor’s personal
liability in the immediately preceding sentence is referred to herein as the
“Exculpation”.

 

Section 2.2        Reservation of rights under the Bankruptcy Code.
Notwithstanding the Exculpation, Lender shall not be deemed to have waived any
right which Lender may have under Section 506(a), 506(b), 1111(b) or any other
provisions of the U.S. Bankruptcy Code to file a claim against Borrower’s and
Guarantor’s bankruptcy estate for the full amount of the Debt or to require that
all collateral for the Loan shall continue to secure all of the Debt accordance
with the Loan Documents.

 

Section 2.3         Guaranty of Guaranteed Carveout Obligations. Notwithstanding
the Exculpation, Guarantor hereby irrevocably and unconditionally guarantees to
Lender and its successors and assigns the payment of the Guaranteed Carveout
Obligations as and when the same shall be due and payable. Guarantor hereby
irrevocably and unconditionally covenants and agrees that Guarantor is liable
for the Guaranteed Carveout Obligations as a primary obligor.

 

- 4 -

 

 

Section 2.4        Guarantied Springing Obligations. The Exculpation shall be
null and void, and Guarantor shall be personally liable for the entire amount of
the Debt as a primary obligor, from and after the occurrence of any of the
following events: (i) the Property or any part thereof becomes an asset in a
voluntary bankruptcy or insolvency proceeding under the U.S. Bankruptcy Code, or
in an involuntary bankruptcy or insolvency proceeding brought by Guarantor or an
Affiliate of Guarantor, or in an involuntary bankruptcy or insolvency proceeding
in which Borrower, Guarantor or an Affiliate of Guarantor has colluded or
conspired with the person bringing such action, which proceeding is not
dismissed within ninety (90) days after it is filed, together with all
reasonable third party legal costs and expenses (including attorneys’ fees)
reasonably incurred by Lender arising from or relating thereto, (ii) Borrower or
Guarantor fails to obtain Lender’s prior written consent to any voluntary
Transfer for which Borrower or Guarantor is required to obtain such prior
written consent under the Loan Documents before consummating any such Transfer,
or (iii) Borrower, Guarantor, or any Affiliate of Guarantor contests or
interferes with, directly or indirectly, the exercise by Lender of its rights
and remedies with respect to the Property or other collateral for the Loan,
including the making of any motion, the filing of any counterclaim, or the
seeking of any injunction or restraint, other than a good faith dispute as to
the existence of an Event of Default, unless Borrower, Guarantor, or the
applicable Affiliate is adjudicated, in a final and non-appealable judgment, to
be the prevailing party with respect thereto.

 

Section 2.5        Guaranty of Performance Obligations.

 

(a)       Guarantor hereby unconditionally and irrevocably guarantees to Lender,
as a primary obligor, the timely performance of the Guaranteed Performance
Obligations, subject to Lender’s performance of its obligations under Section
2.5(b). If an Event of Default occurs and is continuing with respect to any of
the Guaranteed Performance Obligations, and upon notice from Lender to Guarantor
at the address set forth and in the manner prescribed in Section 7.2 below for
giving notice, Guarantor agrees to assume all responsibility for the Guaranteed
Performance Obligations.

 

(b)       After Lender’s notice to Guarantor for performance of the Guaranteed
Performance Obligations, Guarantor shall be entitled to request and draw
remaining undisbursed Loan funds for the purpose of completing the construction
of the Improvements and pre-opening services contemplated by the Development
Agreement (but not in excess of the committed amount of the Loan). Lender shall
disburse such funds for the purpose of, and to the extent necessary for,
performance of the Guaranteed Performance Obligations, provided that: (i)
Guarantor must have unconditionally reaffirmed in writing its obligations
hereunder with respect to the Guaranteed Performance Obligations and be
performing the Guaranteed Performance Obligations or causing the performance of
the Guaranteed Performance Obligations with due diligence (including, without
limitation, ensuring that the Loan remains In Balance); (ii) all such
disbursements shall be secured by the Security Instrument and the other Loan
Documents with the same priority as all previous disbursements to Borrower; and
(iii) Guarantor shall otherwise be complying, or shall cause Borrower to
otherwise comply, with all of the remaining terms and conditions of the Loan
Documents (including the terms and conditions applicable to draws of undisbursed
Loan funds). Lender shall waive compliance with terms and conditions that are
personal to Borrower, provided that failure to perform such personal terms and
conditions does not, in any material respect, impair the timely completion of
the Guaranteed Performance Obligations or the operation, use, or value of the
Property and Improvements.

 

- 5 -

 

 

(c)       If, after Lender’s notice to Guarantor for performance of the
Guaranteed Performance Obligations, Guarantor commits one or more defaults (and
such defaults continue beyond any applicable notice or Cure Period) in its
performance of the Guaranteed Performance Obligations as and when required by
Section 2.5(a) above, and without limiting any other right or remedy of Lender
hereunder or under the other Loan Documents, then Lender may, at its option,
after first having given at least ten (10) days’ prior written notice and
opportunity to cure (within such ten (10) day period) to Guarantor at the
address set forth and in the manner prescribed in Section 7.2 below for giving
notice, complete the Improvements either before or after commencement of
foreclosure proceedings or before or after exercise of any other right or remedy
of Lender against Borrower or Guarantor, and may expend such sums as Lender, in
its discretion, deems necessary or advisable to complete the Improvements. The
amount of any and all expenditures made by Lender for the foregoing purposes in
excess of the allocations of undisbursed Loan proceeds for the completion of
construction of the Improvements shall be due and payable by Guarantor to Lender
upon demand, together with interest as provided in the Loan Documents. Lender
does not have and shall never have any obligation to complete the Improvements
or to take any action to cause such completion.

 

(d)       Notwithstanding anything to the contrary in this Guaranty, if Lender
completes the Improvements in accordance with subsection (c) above, then
Guarantor’s liability with respect to the Guaranteed Performance Obligations
shall be limited to the amount by which the costs to complete the Improvements
exceed (i) the aggregate hard costs and soft costs budgeted for the Improvements
in the Initial Approved Budget approved by Lender as of the date of this
Guaranty less (ii) any amounts for such costs previously advanced by Lender to
Borrower.

 

(e)       Completion of the Improvements (and satisfaction of the Guaranteed
Performance Obligations) for purposes of this Guaranty shall be deemed to have
occurred upon (i) Lender’s receipt of a certificate of substantial completion
(AIA Document G704) executed by Architect with respect to the Improvements, (ii)
Lender’s receipt of a certificate of temporary or permanent occupancy or such
other documentation, if any, as is customarily issued by the applicable
Governmental Authority upon substantial completion of shell building
improvements, and (iii) Lender’s receipt of written confirmation from the Title
Company that no liens have been filed against the Property which have not been
bonded around in accordance with the Loan Documents, and expiration of the
statutory period within which mechanics liens may be filed with respect to
construction of the Improvements.

 

Section 2.6        Nature of Guaranty. This Guaranty is an irrevocable,
absolute, continuing guaranty of payment and not a guaranty of collection. This
Guaranty may not be revoked by Guarantor and shall continue to be effective with
respect to any Guaranteed Carveout Obligations arising or created after any
attempted revocation by Guarantor. This Guaranty may be enforced by Lender and
any subsequent holder of either Note permitted under the Loan Agreement and
shall not be discharged by the assignment or negotiation of all or part of
either Note, in each case made in accordance with the Loan Agreement.

 

- 6 -

 

 

Section 2.7        Guaranteed Obligations Not Reduced by Offset. The Guaranteed
Obligations and the liabilities and obligations of Guarantor to Lender hereunder
shall not be reduced, discharged or released because or by reason of any
existing or future offset, claim or defense of Borrower, or any other party,
against Lender or against payment of the Guaranteed Obligations, whether such
offset, claim or defense arises in connection with the Guaranteed Obligations
(or the transactions creating the Guaranteed Obligations) or otherwise.

 

Section 2.8        Payment By Guarantor. If all or any part of the Guaranteed
Obligations shall not be punctually paid when due, whether at demand, maturity,
acceleration or otherwise, Guarantor shall, immediately upon demand by Lender,
and without presentment, protest, notice of protest, notice of non-payment,
notice of intention to accelerate the maturity, notice of acceleration of the
maturity, or any other notice whatsoever, pay in lawful money of the United
States of America, the amount due on the Guaranteed Obligations to Lender at
Lender’s address as set forth herein. Such demand(s) may be made at any time
coincident with or after the time for payment of all or part of the Guaranteed
Obligations, and may be made from time to time with respect to the same or
different items of Guaranteed Obligations. Such demand shall be deemed made,
given and received in accordance with the notice provisions hereof.

 

Section 2.9        No Duty To Pursue Others. It shall not be necessary for
Lender (and Guarantor hereby waives any rights which Guarantor may have to
require Lender), in order to enforce the obligations of Guarantor hereunder,
first to (i) institute suit or exhaust its remedies against Borrower or others
liable on the Loan or the Guaranteed Obligations or any other person,
(ii) enforce Lender’s rights against any collateral which shall ever have been
given to secure the Loan, (iii) enforce Lender’s rights against any other
guarantors of the Guaranteed Obligations, (iv) join Borrower or any others
liable on the Guaranteed Obligations in any action seeking to enforce this
Guaranty, (v) exhaust any remedies available to Lender against any collateral
which shall ever have been given to secure the Loan, or (vi) resort to any other
means of obtaining payment of the Guaranteed Obligations. Lender shall not be
required to mitigate damages or take any other action to reduce, collect or
enforce the Guaranteed Obligations.

 

Section 2.10      Waivers. Guarantor agrees to the provisions of the Loan
Documents, and hereby waives notice of (i) any loans or advances made by Lender
to Borrower, (ii) acceptance of this Guaranty, (iii) any amendment or extension
of the Note, the Security Instrument or of any other Loan Documents, (iv) the
execution and delivery by Borrower and Lender of any other loan or credit
agreement or of Borrower’s execution and delivery of any promissory notes or
other documents arising under the Loan Documents or in connection with the
Property, (v) the occurrence of any breach by Borrower or an Event of Default,
(vi) Lender’s transfer or disposition of the Guaranteed Obligations, or any part
thereof, in accordance with the terms of the Loan Agreement (vii) sale or
foreclosure (or posting or advertising for sale or foreclosure) of any
collateral for the Guaranteed Obligations, (viii) protest, proof of non-payment
or default by Borrower, or (ix) any other action at any time taken or omitted by
Lender, and, generally, all demands and notices of every kind in connection with
this Guaranty, the Loan Documents, any documents or agreements evidencing,
securing or relating to any of the Guaranteed Obligations and the obligations
hereby guaranteed except for any notices expressly required under any of the
Loan Documents.

 

- 7 -

 

 

Section 2.11      Effect of Bankruptcy. In the event that, pursuant to any
insolvency, bankruptcy, reorganization, receivership or other debtor relief law,
or any judgment, order or decision thereunder, or any agreement, stipulation or
settlement, Lender must rescind or restore any payment, or any part thereof,
received by Lender in satisfaction of the Guaranteed Obligations, as set forth
herein, any prior release or discharge from the terms of this Guaranty given to
Guarantor by Lender shall be without effect, and this Guaranty shall remain in
full force and effect. It is the intention of Borrower and Guarantor that
Guarantor’s obligations hereunder shall not be discharged except by Guarantor’s
performance of such obligations and then only to the extent of such performance.

 

Section 2.12       Waiver of Subrogation, Reimbursement and Contribution.
Notwithstanding anything to the contrary contained in this Guaranty, Guarantor
hereby unconditionally and irrevocably waives, releases and abrogates any and
all rights Guarantor may now or hereafter have under any agreement, at law or in
equity (including, without limitation, any law subrogating the Guarantor to the
rights of Lender), to assert, prior to the indefeasible payment and discharge in
full of the Debt and the performance of all obligations under the Loan, any
claim against or seek contribution, indemnification or any other form of
reimbursement from Borrower or any other party liable for payment of any or all
of the Guaranteed Obligations or for any payment made by Guarantor under or in
connection with this Guaranty or otherwise.

 

Section 2.13      Borrower. The term “Borrower” as used herein shall include any
new or successor corporation, association, partnership (general or limited),
joint venture, trust or other individual or organization formed as a result of
any merger, reorganization, sale, transfer, devise, gift or bequest of Borrower
or any interest in Borrower.

 

ARTICLE 3

EVENTS AND CIRCUMSTANCES NOT REDUCING
OR DISCHARGING GUARANTOR’S OBLIGATIONS

 

Guarantor hereby consents and agrees to each of the following, and agrees that
Guarantor’s obligations under this Guaranty shall not be released, diminished,
impaired, reduced or adversely affected by any of the following, and waives any
common law, equitable, statutory or other rights (including without limitation
rights to notice) which Guarantor might otherwise have as a result of or in
connection with any of the following:

 

Section 3.1        Modifications. Any renewal, extension, increase,
modification, alteration or rearrangement of all or any part of the
Indebtedness, the Note, the Security Instrument, the other Loan Documents, or
any other document, instrument, contract or understanding between Borrower and
Lender, or any other parties, pertaining to the Guaranteed Obligations or any
failure of Lender to notify Guarantor of any such action.

 

- 8 -

 

 

Section 3.2        Adjustment. Any adjustment, indulgence, forbearance or
compromise that might be granted or given by Lender to Borrower or any other
guarantor of the Loan (or any portion thereof).

 

Section 3.3       Condition of Borrower or Guarantor. The insolvency,
bankruptcy, arrangement, adjustment, composition, liquidation, disability,
dissolution or lack of power of Borrower, Guarantor or any other party at any
time liable for the payment of all or part of the Guaranteed Obligations; or any
sale, lease or transfer of any or all of the assets of Borrower or Guarantor, or
any changes in the shareholders, partners or members of Borrower or Guarantor;
or any reorganization of Borrower or Guarantor.

 

Section 3.4        Invalidity of Guaranteed Obligations. The invalidity,
illegality or unenforceability of all or any part of the Guaranteed Obligations,
or any document or agreement executed in connection with the Guaranteed
Obligations, for any reason whatsoever, including without limitation the fact
that (i) the Guaranteed Obligations, or any part thereof, exceeds the amount
permitted by law, (ii) the act of creating the Guaranteed Obligations or any
part thereof is ultra vires, (iii) the officers or representatives executing the
Note, the Security Instrument or the other Loan Documents or otherwise creating
the Guaranteed Obligations acted in excess of their authority, (iv) the
Guaranteed Obligations violate applicable usury laws, (v)  Borrower has valid
defenses, claims or offsets (whether at law, in equity or by agreement) which
render the Guaranteed Obligations wholly or partially uncollectible from
Borrower (provided that the foregoing shall not waive any claim by Borrower or
Guarantor contesting the existence of an Event of Default), (vi) the creation,
performance or repayment of the Guaranteed Obligations (or the execution,
delivery and performance of any document or instrument representing part of the
Guaranteed Obligations or executed in connection with the Guaranteed
Obligations, or given to secure the repayment of the Guaranteed Obligations) is
illegal, uncollectible or unenforceable, or (vii) the Note, the Security
Instrument or any of the other Loan Documents have been forged or otherwise are
irregular or not genuine or authentic, it being agreed that Guarantor shall
remain liable hereon regardless of whether Borrower or any other person be found
not liable on the Guaranteed Obligations or any part thereof for any reason.

 

Section 3.5       Release of Obligors. Any full or partial release of the
liability of Borrower on the Guaranteed Obligations, or any part thereof, or of
any co-guarantors, or any other person or entity now or hereafter liable,
whether directly or indirectly, jointly, severally, or jointly and severally, to
pay, perform, guarantee or assure the payment of the Guaranteed Obligations, or
any part thereof, it being recognized, acknowledged and agreed by Guarantor that
Guarantor may be required to pay the Guaranteed Obligations in full without
assistance or support of any other party, and Guarantor has not been induced to
enter into this Guaranty on the basis of a contemplation, belief, understanding
or agreement that other parties will be liable to pay or perform the Guaranteed
Obligations, or that Lender will look to other parties to pay or perform the
Guaranteed Obligations.

 

Section 3.6        Other Collateral. The taking or accepting of any other
security, collateral or guaranty, or other assurance of payment, for all or any
part of the Guaranteed Obligations.

 

- 9 -

 

 

Section 3.7        Release of Collateral. Any release, surrender, exchange,
subordination, deterioration, waste, loss or impairment (including without
limitation negligent, willful, unreasonable or unjustifiable impairment) of any
collateral, property or security at any time existing in connection with, or
assuring or securing payment of, all or any part of the Guaranteed Obligations.

 

Section 3.8        Care and Diligence. The failure of Lender or any other party
to exercise diligence or reasonable care in the preservation, protection,
enforcement, sale or other handling or treatment of all or any part of such
collateral, property or security, including but not limited to any neglect,
delay, omission, failure or refusal of Lender (i) to take or prosecute any
action for the collection of any of the Guaranteed Obligations or (ii) to
foreclose, or initiate any action to foreclose, or, once commenced, prosecute to
completion any action to foreclose upon any security therefor, or (iii) to take
or prosecute any action in connection with any instrument or agreement
evidencing or securing all or any part of the Guaranteed Obligations.

 

Section 3.9         Unenforceability. The fact that any collateral, security,
security interest or lien contemplated or intended to be given, created or
granted as security for the repayment of the Guaranteed Obligations, or any part
thereof, shall not be properly perfected or created, or shall prove to be
unenforceable or subordinate to any other security interest or lien, it being
recognized and agreed by Guarantor that Guarantor is not entering into this
Guaranty in reliance on, or in contemplation of the benefits of, the validity,
enforceability, collectability or value of any of the collateral for the
Guaranteed Obligations.

 

Section 3.10       Merger. The reorganization, merger or consolidation of
Borrower into or with any other corporation or entity.

 

Section 3.11      Preference. Any payment by Borrower to Lender is held to
constitute a preference under bankruptcy laws, or for any reason Lender is
required to refund such payment or pay such amount to Borrower or someone else.

 

Section 3.12       Other Actions Taken or Omitted. Any other action taken or
omitted to be taken with respect to the Loan Documents, the Guaranteed
Obligations, or the security and collateral therefor, whether or not such action
or omission prejudices Guarantor or increases the likelihood that Guarantor will
be required to pay the Guaranteed Obligations pursuant to the terms hereof. It
is the unambiguous and unequivocal intention of Guarantor that Guarantor shall
be obligated to pay the Guaranteed Obligations when due, notwithstanding any
occurrence, circumstance, event, action, or omission whatsoever, whether
contemplated or not contemplated, and whether or not otherwise or particularly
described herein, which obligation shall be deemed satisfied only upon the full
and final payment and satisfaction of the Guaranteed Obligations.

 

ARTICLE 4

REPRESENTATIONS AND WARRANTIES; covenants

 

To induce Lender to enter into the Loan Documents and extend credit to Borrower,
Guarantor represents, warrants and covenants to Lender as follows:

 

- 10 -

 

 

Section 4.1        Benefit. Guarantor is an owner of an indirect interest in
Borrower, and has received, or will receive, direct or indirect benefit from the
making of this Guaranty with respect to the Guaranteed Obligations.

 

Section 4.2        Familiarity and Reliance. Guarantor is familiar with, and has
independently reviewed books and records regarding, the financial condition of
Borrower and is familiar with the value of any and all collateral intended to be
created as security for the payment of the Note or Guaranteed Obligations;
however, Guarantor is not relying on such financial condition or the collateral
as an inducement to enter into this Guaranty.

 

Section 4.3        No Representation By Lender. Neither Lender nor any other
party has made any representation, warranty or statement to Guarantor in order
to induce Guarantor to execute this Guaranty.

 

Section 4.4       Legality. The execution, delivery and performance by Guarantor
of this Guaranty and the consummation of the transactions contemplated hereunder
do not, and will not, contravene or conflict with any law, statute or regulation
whatsoever to which Guarantor is subject or constitute a default (or an event
which with notice or lapse of time or both would constitute a default) under, or
result in the breach of, any indenture, mortgage, Security Instrument, charge,
lien, or any contract, agreement or other instrument to which Guarantor is a
party or which may be applicable to Guarantor. This Guaranty is a legal and
binding obligation of Guarantor and is enforceable in accordance with its terms,
except as limited by bankruptcy, insolvency or other laws of general application
relating to the enforcement of creditors’ rights.

 

Section 4.5        Survival of Representations and Warranties. All
representations and warranties made by Guarantor herein shall survive the
execution hereof and payment of the Loan in full.

 

ARTICLE 5

Financial Covenants.

 

Section 5.1        Definitions. As used in this Article 5, the following terms
shall have the respective meanings set forth below:

 

(a)       “Consolidated Subsidiaries” shall mean each Subsidiary of Guarantor,
the financial statements of which shall be (or should have been) consolidated
with the financial statements of Guarantor in accordance with GAAP.

 

(b)       “GAAP” shall mean generally accepted accounting principles,
consistently applied.

 

- 11 -

 

 

(c)       “Liquid Assets” shall mean assets in the form of cash, cash
equivalents, obligations of (or fully guaranteed as to principal and interest
by) the United States or any agency or instrumentality thereof (provided the
full faith and credit of the United States supports such obligation or
guarantee), certificates of deposit issued by a commercial bank having net
assets of not less than $500 million, securities listed and traded on a
recognized stock exchange or traded over the counter and listed in the National
Association of Securities Dealers Automatic Quotations, or liquid debt
instruments that have a readily ascertainable value and are regularly traded in
a recognized financial market. Liquid Assets shall also include unfunded lines
of credit of Guarantor, provided that, at the time of determination, Guarantor
demonstrates to Lender’s reasonable satisfaction that draws on such lines of
credit are available upon demand or upon satisfaction of conditions that can be
readily and promptly satisfied by Guarantor.

 

(d)       “Net Worth” shall mean, as of a given date, the sum of (x) members’
equity as shown on financial statements delivered to Lender in accordance with
the terms of the Loan Documents, plus (y) any adjustment taken for straight-line
rent accounting, plus (z) subject to the following sentence, the face amount of
Subordinated Shareholder Notes Payable. “Subordinated Shareholder Notes Payable”
means notes payable by Guarantor or its Consolidated Subsidiaries to former
employees, provided that the amount of such notes may be added to Net Worth for
purposes of this Agreement only to the extent that (i) such notes are fully
disclosed in the financial statements delivered to Lender in accordance with the
terms of the Loan Documents, (ii) the amount of such notes is not included in or
has been deducted from members’ equity as shown on such financial statements,
and (iii) by the terms of such notes, Guarantor’s obligations under such notes
are fully subordinated to payment in full of all obligations of Guarantor to
Lender and other unsecured creditors of Guarantor.

 

(e)       “Subsidiary” shall mean any Affiliate of Guarantor that is controlled
by Guarantor.

 

Section 5.2        Covenants. Until all of the Loan A Debt, the Loan B Debt
(including the Participation Amount), and the Guaranteed Obligations have been
paid and performed in full, Guarantor shall:

 

(a)       As of any applicable measuring period maintain (i) a Net Worth in
excess of Fifteen Million and No/100 Dollars ($15,000,000.00) until Construction
Completion and thereafter a Net Worth in excess of Five Million and No/100
Dollars ($5,000,000.00), and (b) Liquid Assets of at least Four Million and
No/100 Dollars ($4,000,000.00) until Construction Completion, and thereafter
Liquid Assets of at least Two Million Five Hundred Thousand and No/100 Dollars
($2,500,000.00).

 

(b)       Deliver to Lender within five (5) Business Days of receipt, copies of
any default notices received by Guarantor or its Consolidated Subsidiaries in
respect of any indebtedness of Guarantor or its Consolidated Subsidiaries in
excess of $1,000,000.

 

(c)        Comply with the terms of Section 8.7 of the Loan Agreement applicable
to Guarantor.

 

Section 5.3        Prohibited Transactions. Guarantor shall not, at any time
while a default in the payment of the Guaranteed Obligations has occurred and is
continuing, either (i) enter into or effectuate any transaction with any
Affiliate of Guarantor, including the payment of any dividend or distribution to
a shareholder, or the redemption, retirement, purchase or other acquisition for
consideration of any stock in Guarantor or (ii) sell, pledge, mortgage or
otherwise transfer to any Person any of Guarantor’s assets, or any interest
therein, in either case, which could have the effect of reducing the Net Worth
of Guarantor below the amount required to be maintained pursuant to Section
5.2(a).

 

- 12 -

 

 

ARTICLE 6

SUBORDINATION OF CERTAIN INDEBTEDNESS

 

Section 6.1        Subordination of All Guarantor Claims. As used herein, the
term “Guarantor Claims” shall mean all debts and liabilities of Borrower to
Guarantor, whether such debts and liabilities now exist or are hereafter
incurred or arise, or whether the obligations of Borrower thereon be direct,
contingent, primary, secondary, several, joint and several, or otherwise, and
irrespective of whether such debts or liabilities be evidenced by note,
contract, open account, or otherwise, and irrespective of the person or persons
in whose favor such debts or liabilities may, at their inception, have been, or
may hereafter be created, or the manner in which they have been or may hereafter
be acquired by Guarantor. The Guarantor Claims shall include without limitation
all rights and claims of Guarantor against Borrower (arising as a result of
subrogation or otherwise) as a result of Guarantor’s payment of all or a portion
of the Guaranteed Obligations. Whenever an Event of Default exists, Guarantor
shall not receive or collect, directly or indirectly, from Borrower or any other
party any amount upon the Guarantor Claims.

 

Section 6.2       Claims in Bankruptcy. In the event of receivership,
bankruptcy, reorganization, arrangement, debtor’s relief, or other insolvency
proceedings involving Guarantor as debtor, Lender shall have the right to prove
its claim in any such proceeding so as to establish its rights hereunder and
receive directly from the receiver, trustee or other court custodian dividends
and payments which would otherwise be payable upon Guarantor Claims. Guarantor
hereby assigns such dividends and payments to Lender. Should Lender receive, for
application upon the Guaranteed Obligations, any such dividend or payment which
is otherwise payable to Guarantor, and which, as between Borrower and Guarantor,
shall constitute a credit upon the Guarantor Claims, then upon payment to Lender
in full of the Guaranteed Obligations, Guarantor shall become subrogated to the
rights of Lender to the extent that such payments to Lender on the Guarantor
Claims have contributed toward the liquidation of the Guaranteed Obligations,
and such subrogation shall be with respect to that proportion of the Guaranteed
Obligations which would have been unpaid if Lender had not received dividends or
payments upon the Guarantor Claims.

 

Section 6.3        Payments Held in Trust. In the event that, notwithstanding
anything to the contrary in this Guaranty, Guarantor should receive any funds,
payment, claim or distribution which is prohibited by this Guaranty, Guarantor
agrees to hold in trust for Lender an amount equal to the amount of all funds,
payments, claims or distributions so received, and agrees that Guarantor shall
have absolutely no dominion over the amount of such funds, payments, claims or
distributions so received except to pay them promptly to Lender, and Guarantor
covenants promptly to pay the same to Lender.

 

- 13 -

 

 

Section 6.4        Liens Subordinate. Guarantor agrees that any liens, security
interests, judgment liens, charges or other encumbrances upon Borrower’s assets
securing payment of the Guarantor Claims shall be and remain inferior and
subordinate to any liens, security interests, judgment liens, charges or other
encumbrances upon Borrower’s assets securing payment of the Guaranteed
Obligations, regardless of whether such encumbrances in favor of Guarantor or
Lender presently exist or are hereafter created or attach. Without the prior
written consent of Lender, Guarantor shall not (i) exercise or enforce any
creditor’s right Guarantor may have against Borrower, or (ii) foreclose,
repossess, sequester or otherwise take steps or institute any action or
proceedings (judicial or otherwise, including without limitation the
commencement of, or joinder in, any liquidation, bankruptcy, rearrangement,
debtor’s relief or insolvency proceeding) to enforce any liens, mortgage, deeds
of trust, security interests, collateral rights, judgments or other encumbrances
on assets of Borrower held by Guarantor.

 

ARTICLE 7

MISCELLANEOUS

 

Section 7.1        Waiver. No failure to exercise, and no delay in exercising,
on the part of Lender, any right hereunder shall operate as a waiver thereof,
nor shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right. The rights of Lender
hereunder shall be in addition to all other rights provided by law. No
modification or waiver of any provision of this Guaranty, nor consent to
departure therefrom, shall be effective unless in writing and no such consent or
waiver shall extend beyond the particular case and purpose involved. No notice
or demand given in any case shall constitute a waiver of the right to take other
action in the same, similar or other instances without such notice or demand.

 

Section 7.2        Notices. Any notice, demand, statement, request or consent
made hereunder shall be in writing, addressed to the address, as set forth
below, of the party to whom such notice is to be given, or to such other address
as Guarantor or Lender, as the case may be, shall designate in writing, and
shall be deemed to be received by the addressee on (i) the day such notice is
personally delivered to such addressee, (ii) the third (3rd) business day
following the day such notice is deposited with the United States postal service
first class certified mail, return receipt requested, or (iii) the business day
following the day on which such notice is delivered to a nationally recognized
overnight courier delivery service. The addresses of the parties hereto are as
follows:

 

Guarantor:

Life Care Companies LLC
Capital Square
400 Locust Street, Suite 820
Des Moines, IA 50309-2334
Attention: Diane Bridgewater

 

- 14 -

 

 

with a copy to:

 

Davis Brown Law Firm
215-10th Street, Suite 1300
Des Moines, IA 50309
Attention: Frank Carroll

 

Lender:

 

As provided in the Loan Agreement

 

Section 7.3        Governing Law. This Guaranty shall be governed by and
construed in accordance with the laws of the State in which the real property
encumbered by the Security Instrument is located and the applicable laws of the
United States of America.

 

Section 7.4        Invalid Provisions. If any provision of this Guaranty is held
to be illegal, invalid, or unenforceable under present or future laws effective
during the term of this Guaranty, such provision shall be fully severable and
this Guaranty shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of this Guaranty, and the
remaining provisions of this Guaranty shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Guaranty, unless such continued effectiveness of this
Guaranty, as modified, would be contrary to the basic understandings and
intentions of the parties as expressed herein.

 

Section 7.5        Amendments. This Guaranty may be amended only by an
instrument in writing executed by the party or an authorized representative of
the party against whom such amendment is sought to be enforced.

 

Section 7.6        Parties Bound; Assignment; Joint and Several. This Guaranty
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors, assigns and legal representatives; provided, however,
that Guarantor may not, without the prior written consent of Lender, assign any
of its rights, powers, duties or obligations hereunder. If more than one Person
executes this Guaranty, the obligations of such Persons hereunder shall be joint
and several.

 

Section 7.7        Headings. Section headings are for convenience of reference
only and shall in no way affect the interpretation of this Guaranty.

 

Section 7.8        Recitals. The recital and introductory paragraphs hereof are
a part hereof, form a basis for this Guaranty and shall be considered prima
facie evidence of the facts and documents referred to therein.

 

Section 7.9         Counterparts. To facilitate execution, this Guaranty may be
executed in as many counterparts as may be convenient or required. It shall not
be necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each counterpart.
All counterparts shall collectively constitute a single instrument. It shall not
be necessary in making proof of this Guaranty to produce or account for more
than a single counterpart containing the respective signatures of, or on behalf
of, each of the parties hereto. Any signature page to any counterpart may be
detached from such counterpart without impairing the legal effect of the
signatures thereon and thereafter attached to another counterpart identical
thereto except having attached to it additional signature pages.

 

- 15 -

 

 

Section 7.10      Rights and Remedies. If Guarantor becomes liable for any
indebtedness owing by Borrower to Lender, by endorsement or otherwise, other
than under this Guaranty, such liability shall not be in any manner impaired or
affected hereby and the rights of Lender hereunder shall be cumulative of any
and all other rights that Lender may ever have against Guarantor. The exercise
by Lender of any right or remedy hereunder or under any other instrument, or at
law or in equity, shall not preclude the concurrent or subsequent exercise of
any other right or remedy.

 

Section 7.11      Other Defined Terms. Any capitalized term utilized herein
shall have the meaning as specified in the Loan Agreement or the other Loan
Documents, unless such term is otherwise specifically defined herein.

 

Section 7.12      Entirety. THIS GUARANTY EMBODIES THE FINAL, ENTIRE AGREEMENT
OF GUARANTOR AND LENDER WITH RESPECT TO GUARANTOR’S GUARANTY OF THE GUARANTEED
OBLIGATIONS AND SUPERSEDES ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS,
REPRESENTATIONS, AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE
SUBJECT MATTER HEREOF. THIS GUARANTY IS INTENDED BY GUARANTOR AND LENDER AS A
FINAL AND COMPLETE EXPRESSION OF THE TERMS OF THE GUARANTY, AND NO COURSE OF
DEALING BETWEEN GUARANTOR AND LENDER, NO COURSE OF PERFORMANCE, NO TRADE
PRACTICES, AND NO EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OR DISCUSSIONS OR OTHER EXTRINSIC EVIDENCE OF ANY NATURE SHALL BE
USED TO CONTRADICT, VARY, SUPPLEMENT OR MODIFY ANY TERM OF THIS GUARANTY
AGREEMENT. THERE ARE NO ORAL AGREEMENTS BETWEEN GUARANTOR AND LENDER.

 

Section 7.13       Waiver of Right To Trial By Jury. GUARANTOR AND LENDER EACH
HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY
JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH
RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THIS GUARANTY, THE NOTE, THE
SECURITY INSTRUMENT, OR THE OTHER LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR
OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY
JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY GUARANTOR AND LENDER, AND IS INTENDED
TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO
A TRIAL BY JURY WOULD OTHERWISE ACCRUE. EACH PARTY IS HEREBY AUTHORIZED TO FILE
A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER
BY THE OTHER PARTY.

 



- 16 -

 

 

Section 7.14         Survival. Guarantor shall have no liability for Guaranteed
Carveout Obligations based upon any action first occurring or condition first
existing after the Loan has been paid in full or there has been a judgment of
foreclosure of the Security Instrument, exercise of any power of sale, or
delivery of a deed in lieu of foreclosure of the Security Instrument (that has
been accepted by Lender) (the “Termination Date”). Except in the case of fraud,
any claim against Guarantor for Guaranteed Carveout Obligations must be brought
on or before the one (1) year anniversary of the Termination Date. Except for
Guaranteed Carveout Obligations, all obligations hereunder shall survive the
Termination Date.

 

The remainder of this page is left blank. The signature page(s) follow.

 

- 17 -

 

 

EXECUTED as of the day and year first above written.

 

  GUARANTOR:       LIFE CARE COMPANIES LLC, an Iowa limited liability company  
    /s/ Joel D. Nelson   Name: Joel D. Nelson   Title: President and COO

 

 

